Citation Nr: 9933888	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel







INTRODUCTION

The veteran served on active duty in the military from 
February 1960 to August 1960, and again from October 1961 to 
October 1966.  The veteran's service included duty in the 
Republic of Vietnam.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia, denied the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).  At the same time, the RO adjudicated four 
of the veteran's other claims.  The veteran timely appealed 
only the denial of his service connection claim for PTSD to 
the Board of Veterans' Appeals (Board).  The veteran's appeal 
is now before the Board for resolution.


REMAND

The veteran has alleged that he has PTSD as a result of 
experiencing stressful events in service, such as:  (1) 
observing a truck hit a landmine causing one casualty; (2) 
being stationed at a base at Lai Khe from March to October 
1966 which was subject to frequent mortar and rocket attack, 
and (3) being subject to sniper fire while assigned to a fire 
base at Long Binh.

The veteran's service personnel records indicate he was 
stationed in Vietnam during the war.  Evidence of record also 
indicates that the veteran's primary military occupational 
specialty (MOS) was field artillery crewman.  As a result of 
his service in Vietnam, the veteran received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnamese Campaign Medal.  The veteran also received the 
expert badge for the M-14 rifle, and was rated a first class 
gunner on the M-60 machine gun.

The veteran's file contains diagnostic evidence of PTSD.  The 
veteran participated in a PTSD program at the VA Medical 
Center in Clarksburg, West Virginia beginning in March 1998.  
This followed the veteran receiving a diagnosis of PTSD that 
same month, where is Global Assessment Functioning (GAF) was 
reported to be 41 to 50.  The veteran also underwent a VA 
PTSD examination in May 1998.  The veteran complained of 
difficulty sleeping, nightmares, crying, and flashbacks.  The 
veteran indicated a stressful incident where a truck hit a 
landmine, resulting in the loss of one soldier.  The veteran 
indicated that "It was very emotional and I helped bag him 
up."  The examiner diagnosed the veteran with chronic, mild, 
post- traumatic stress disorder, based, in part, on the self-
reported land mine incident mentioned above.  The Board would 
emphasize, however, that service connection for PTSD requires 
not only medical evidence establishing a clear diagnosis of 
the condition, but also credible evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Vietnam, but the evidence does not reflect 
that he received any military awards or decorations evincing 
combat duty.  Hence, corroboration of the occurrence of the 
claimed in-service stressful events is necessary. 

In this case, the RO did not undertake any development to 
attempt to independently corroborate the veteran's claimed 
stressors.  The RO wrote to the veteran in July 1998, and 
requested that he elaborate on the land mine incident noted 
above, and his experienced while stationed at a fire base at 
Long Binh.  The veteran did not respond to this inquiry.  
However, as part of his Notice of Disagreement (NOD) the 
veteran indicated being under rocket and mortar attack at Lai 
Khe while stationed there from March to October 1966.  The RO 
did not attempt to verify the occurrence of these attacks 
after the submission of the NOD.

In light of the foregoing, the Board finds that the veteran 
should be given an opportunity to submit evidence 
corroborating the stressors he has already alleged he 
experienced in service (to include written statements from 
fellow service-members and/or others who have knowledge of 
the events), and to provide additional evidence concerning 
any other stressful events (to include alleged combat action) 
during service that may be independently corroborated, 
through, among other sources, the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center).  In particular, the veteran should attempt to 
provide the name of the soldier who was killed in the land 
mine incident.  

Further, if either the veteran's participation in combat, or 
particular stressful experiences are corroborated, then he 
should undergo evaluation by a VA psychiatrist to determine 
whether he, in fact, currently suffers from PTSD as a result 
of his verified in-service stressful experiences.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  It is critically important 
that the psychiatrist who is designated to examine the 
veteran on remand be given an opportunity to review all of 
the relevant medical and other evidence on file, so the 
opinion the VA examiner gives is a fully informed one that 
takes into account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
include a full, clear and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The 
veteran also should submit to the RO 
any statements from former service 
comrades, preferably, or other 
individuals who can corroborate his 
claimed combat/stressful experiences 
in-service.

2.  If it is determined that the 
veteran has submitted sufficient 
information to corroborate any of 
his claimed in-service stressful 
experiences, the RO should skip the 
development requested in paragraphs 
3 and 4, and proceed with paragraph 
5.  Otherwise, the RO should 
undertake development to corroborate 
the veteran's claimed in-service 
stressful experiences through all 
appropriate means, as indicated 
below.  However, if the veteran 
fails to respond or is unable or 
unwilling to provide information 
sufficient to permit a meaningful 
search for information to 
corroborate his alleged 
combat/stressful experiences, the 
claims file should clearly be 
documented to that effect, the RO 
should skip the development 
requested in paragraphs 3 through 6 
and proceed with that requested in 
paragraph 7.

3.  The RO's efforts to corroborate 
the veteran's claimed 
combat/stressful experiences, should 
include, but are not limited to, 
contacting the National Archives and 
records Administration (NARA) and 
the United States Armed Services 
Center for Research on Unit Records 
(Unit Records Center) at 7798 Cissna 
Road, Suite 101, Springfield, VA 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence 
from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

4.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported 
stressor is related) and/or other 
stressful experience(s) that it has 
determined are established by the 
record.  This report is then to be 
added to the claims file.  If no 
combat action (referred to above) or 
specific stressful experience been 
verified, then the RO should state 
so in its report, skip the 
development requested in paragraphs 
5 and 6, and proceed with the 
development requested in paragraph 
7.

5.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 4, 
above, and the examiner must be 
instructed that only the 
corroborated combat 
action/stressor(s) referred to there 
may be considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
the current psychiatric symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.  Similarly, if a diagnosis 
of another type of psychiatric 
illness is deemed appropriate, 
whether in lieu of in addition to 
PTSD, the examiner should explain 
the basis for the diagnosis, as well 
as comment upon the relationship, if 
any, between that diagnosis and 
PTSD.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

6.  The RO should review the report 
of the examination to ensure that it 
addresses all issues and concerns 
that were noted in this REMAND.  If 
the report does not contain 
sufficient information or is 
deficient in any other respect, then 
it should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2.

7.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

8.  If the benefits sought by the 
veteran continues to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



